Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 
Response to Amendment
Applicant’s amendment, filed 01/31/2022, has been entered and carefully considered. Claims 9, 14, 15 and 17 are amended.  Claims 1-20 are pending. 
    Information Disclosure Statement
The information disclosure statement (IDS) submitted on12/08/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowable over prior art of record, respectively.
Reasons for Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: After further search and consideration of applicant’s response filed on 01/31/2022, It is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application was a whole taken alone or in combination, in particular, prior art of record does not teach “dividing the UDP packet into at least two segments; encapsulating each of the at least two segments into a Multipath Transmission Control Protocol (MPTCP) packet; encapsulating each MPTCP packet into at least one second IP packet, wherein a payload length of a target IP packet in the at least one second IP packet is equal to a first byte length corresponding to the target QoS level; and sending the at least one second IP packet to a peer device using an MPTCP connection to prompt the peer device to determine the target QoS level based on the payload length of the target IP packet”, as recited in independent claims 1, 10, 13 and 19. Thus independent claims 1, 10, 13 and 19 are allowable.
Examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2-9, 11-12, 14-18 and 20 are allowed as being directly or indirectly dependent of the allowed independent base claims. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure listed on the previously submitted PTO-892. None of cited/recorded prior art stands alone of combination with others discloses all the limitation required in claim invention.

           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sammour et al. (WO 2008/021182 A2) discloses the mechanism of each of a plurality of packets in a particular flow is classified into one of a plurality of quality of service (QoS) classes based on information about each packet. Each packet is then adaptively processed based on the QoS class for each packet. The classification may be performed based on media information included in a session description protocol (SDP) messaging (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420.  The examiner can normally be reached on 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROMANI OHRI/Primary Examiner, Art Unit 2413